PER CURIAM.
Plaintiffs Alphonso A. Dixon, Sr., and Beverly J. Dixon appeal from an adverse judgment entered after a jury trial in the Superior Court (Somerset County, Browne, J.) on their complaint alleging that a medical misdiagnosis caused the closing of their convenience store. Plaintiffs have not challenged the jury’s express finding that the diagnosis of their daughter’s infectious hepatitis by defendant was correct. Rather, they contend that the court erred in a number of evidentiary rulings and jury instructions relating to subsidiary issues. Because of the specific finding made by the jury, the errors complained of could not have affected the jury’s verdict. Even if established, such errors would be harmless. See State v. True, 438 A.2d 460, 467 (Me.1981).
The issues raised by plaintiffs on this appeal have no merit and plaintiffs’ counsel could not reasonably have believed that they had any chance of success. We find their appeal to be frivolous. See International Silver Co. v. DiGirolamo, 475 A.2d 1143, 1145 (Me.1984). Accordingly, we impose treble costs and attorney fees in the amount of $500, to be paid by plaintiffs’ attorney to the defendant and her attorney. 14 M.R.S.A. § 1802 (1980); M.R.Civ.P. 76(f).
The entry is:
Judgment affirmed. Plaintiffs’ attorney ordered to pay treble costs and $500 attorney fees to defendant.
All concurring.